DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 March 2022 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 1-2 and 6 are pending.
Claims 1-2 and 6 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

Claim 6 is rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a tensile strength of 980 MPa or more, does not reasonably provide enablement for 980 MPa only.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Specifically, the examiner notes that throughout applicant’s disclosure, they recite a tensile strength of the resulting steel sheet is 980 MPa or more (see e.g., Paragraphs [0001]-[0002], [0015]-[0017], [0026], [0053], [0064], [0066] and Table 3). Moreover, the examiner notes that none of the inventive steels of the present disclosure possess a tensile strength of 980 MPa; the closest is 982 MPa (Steel J), and all inventive steels have a tensile strength of more than 980 MPa (see Table 3). Therefore, the examiner submits that the applicants have failed to provide evidence of working examples of steels possessing a tensile strength of 980 MPa and therefore the specification fails to enable the invention such that it is commensurate in scope with the current claim scope (see MPEP 2164.01(a)). To aid in compact prosecution, the examiner is interpreting the claim as “has a tensile strength of 980 MPa or more”, because this range is enabled by the specification.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Irisa et al. (WO 2017/017933, relying on English equivalent US 2018/0237874 herein, both cited by applicants on IDS filed on 25 January 2021, cited previously, Irisa), as evidenced by Mainier et al. (“Quality analysis of galvanized pipes applied to natural gas installations in civil construction”, Mainier).
Regarding Claims 1-2, Irisa teaches a steel sheet (Abstract) with a composition that overlaps the claimed components of instant claims 1-2 and CSM value of claim 1, shown below, and overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05). Irisa further teaches wherein the microstructure comprises 85% or more bainite and 2-15% martensite; Irisa teaches 85% or more bainite and 15% or less martensite (Claim 1), which overlaps the instantly claimed martensite and is therefore prima facie obvious. Id. The examiner further notes that Example Steel O of Irisa (Table 1), which teaches a composition and CSM value that falls within instantly claimed composition (shown below), and therefore anticipates the presently claimed composition. Further, Steel O of Irisa teaches a microstructure of 93% bainite and 7% martensite (Table 3), both of which fall within that which is instantly claimed, and therefore anticipate the presently claimed microstructure. The examiner notes, however that steel O of Irisa fails to teach the inclusion of any additional element that falls within the limits of instant Claim 2 that falls, and therefore Irisa fails to anticipate instant Claim 2, however the broad recitations of the additional elements (shown below) render obvious instant Claim 2 because overlapping/abutting ranges are prima facie obvious. Id.
Lastly, Irisa teaches a coating layer or an alloyed coating layer on a surface of the steel sheet; specifically, Irisa teaches galvanizing or electrogalvanizing after coiling (Paragraph [0094]), which would necessarily yield a coating/alloy layer on the surface of the steel sheet. Moreover, the examiner notes that it would be reasonably expected for galvanizing/electrogalvanizing to yield a coating across the entire surface of the coated steel sheet, because (i) Irisa fails to mention that such a coating would be non-uniform/discontinuous on the steel sheet surface, and (ii) galvanizing is well-known in the art to yield entire surface 
Element
Instantly Claimed
Irisa
Irisa – Example O
C
0.03-0.09%
0.04-0.18%1
0.078%6
Si
0.01-1.60%
0.2-2.0%1
0.77%6
Mn
2.20-3.60%
1.0-3.0%1
2.37%6
P
0-0.100%
0-0.03%1
0.029%6
S
0-0.0100%
0-0.005%1
0.0018%6
Ti
0.05-0.18%
0.02-0.15%1
0.129%6
B
0.0005-0.0050%
0.0005-0.0050%1
0.0020%6
Al
0.005-0.40%
0.005-0.100%1
0.049%6
N
0-0.010%
0-0.010%1
0.0064%6
CSM Value
3.3-12.0
3.8-26.52
10.37
Nb
0.005-0.060%
0.005-0.050%3
-
V
0.005-0.080%
0.05-0.30%3
0.21%6
Cr
0.02-0.15%
0.10-1.00%1
0.20%6
Mo
0.02-0.5%
0.05-0.30%3
-
Cu
0.05-0.5%
0.01-0.30%4
-
Ni
0.05-1.0%
0.01-0.30%4
-
Sb
0.0002-0.0200%
0.0002-0.020%5
-
Ca
0.0002-0.0100%
0.0002-0.0050%5
-
Mg
0.0002-0.0100%
-
-
REM
0.0002-0.0100%
0.0002-0.010%5
-
Fe and Impurities
Balance
Balance
Balance

1Claim 1
2Implicit from Claim 1
3Claim 2
4Claim 3
5Claim 5
6Table 1
7Implicit from Table 1

Regarding Claim 6, Irisa teaches a steel sheet according to Claim 1. Irisa further teaches a tensile strength of at least 980 MPa, a yield ratio (yield strength/tensile strength) of 0.93 or less, and a hole expansion ratio of 50% or more (shown below), that anticipates the instantly claimed properties (Steel O of Irisa – Table 3), or renders obvious the presently claimed features (see below), because overlapping/abutting ranges are prima facie obvious. Id.
Property
Instantly Claimed
Irisa
Irisa – Example O
Tensile Strength
≥980 MPa
≥980 MPa1
1191 MPa2
Yield Ratio
≤0.93
≥0.752
0.8512
Hole Expansion Ratio
≥50%
16-91%2
62%2

1Abstract
2Table 3

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazake et al. (US 2017/0009316, cited by applicants on IDS filed on 25 January 2021, cited previously, Yamazake), as evidenced by Mainier (cited above).
Regarding Claims 1-2, Yamazake teaches a steel sheet (Abstract) with a composition that overlaps the claimed components of instant Claims 1-2 and CSM value of Claim 1, shown below, and overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05). Yamazake further teaches wherein the microstructure comprises 85% or more bainite and 2-15% martensite; Yamazake teaches 90% or more bainite and 10% or less martensite (Claim 1), which overlaps the instantly claimed martensite and is therefore prima facie obvious. Id. The examiner further notes that Example Steel E of Yamazake (Table 1), which teaches a composition and CSM value that falls within or abuts the instantly claimed composition (shown below), and overlapping/abutting ranges are prima facie obvious. Id. Further, Steel E of Yamazake teaches a microstructure of 87% bainite and 8% martensite (Table 3), both of which fall within that which is instantly claimed.  
Lastly, Yamazake teaches a coating layer or an alloyed coating layer on a surface of the steel sheet; specifically, Yamazake teaches galvanizing or electrogalvanizing after coiling (Paragraph [0100]), which would necessarily yield a coating/alloy layer on the surface of the steel sheet. Moreover, the examiner notes that it would be reasonably expected for (i) Yamazake fails to mention that such a coating would be non-uniform/discontinuous on the steel sheet surface, and (ii) galvanizing is well-known in the art to yield entire surface coverage on galvanized steels, as evidenced by Mainier (see Figure 4 – even non-uniform galvanized coatings entirely cover the steel that they coat).
Element
Instantly Claimed
Yamazake
Yamazake – Steel E
C
0.03-0.09%
0.060-0.14%1
0.093%6
Si
0.01-1.60%
0-1.00%1
0.55%6
Mn
2.20-3.60%
1.30-2.50%1
2.92%6
P
0-0.100%
0-0.030%1
0.026%6
S
0-0.0100%
0-0.0050%1
0.0003%6
Ti
0.05-0.18%
0.060-0.14%1
0.114%6
B
0.0005-0.0050%
0.0002-0.0020%1
0.0003%6
Al
0.005-0.40%
0-0.070%1
0.011%6
N
0-0.010%
0-0.010%1
0.0029%6
CSM Value
3.3-12.0
2.6-16.82
11.57
Nb
0.005-0.060%
0.005-0.100%3
-
V
0.005-0.080%
0.05-0.50%3
-
Cr
0.02-0.15%
0.10-0.50%1
0.25%6
Mo
0.02-0.5%
0.01-0.40%3
-
Cu
0.05-0.5%
0.01-0.40%3
-
Ni
0.05-1.0%
0.01-0.40%3
-
Sb
0.0002-0.0200%
0-0.01%4
-
Ca
0.0002-0.0100%
0.0002-0.0055%5
-
Mg
0.0002-0.0100%
-
-
REM
0.0002-0.0100%
0.0002-0.0100%5
-
Fe and Impurities
Balance
Balance1
Balance6

1Claim 1
2Implicit from Claim 1
3Claim 2
4Paragraph [0052]
5Claim 3
6Table 1
7Implicit from Table 1

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-3 and 5 of copending Application No. 15/747,583 (US ‘583) in view Steel Dynamics “Hot Rolled Galvanized Steel Sheet”, hereinafter Steel Dynamics, cited previously. 
Regarding Claims 1-2, US ‘583 teaches a steel sheet with a composition that overlaps the claimed components of instant claims 1-2 and CSM value of claim 1, shown below, and overlapping/abutting ranges are prima facie obvious. Id. Irisa further teaches wherein the microstructure comprises 85% or more bainite and 2-15% martensite; Irisa teaches 85% or more bainite and 15% or less martensite (Claim 1), which overlaps the instantly claimed martensite and is therefore prima facie obvious. Id., and a coating layer or an alloyed coating layer on a surface of the steel sheet.
Element
Instantly Claimed
US ‘583
C
0.03-0.09%
0.04-0.18%1
Si
0.01-1.60%
0.2-2.0%1
Mn
2.20-3.60%
1.0-3.0%1
P
0-0.100%
0-0.03%1
S
0-0.0100%
0-0.005%1

0.05-0.18%
0.02-0.15%1
B
0.0005-0.0050%
0.0005-0.0050%1
Al
0.005-0.40%
0.005-0.100%1
N
0-0.010%
0-0.010%1
CSM Value
3.3-12.0
3.8-26.52
Nb
0.005-0.060%
0.005-0.050%3
V
0.005-0.080%
0.05-0.30%3
Cr
0.02-0.15%
0.10-1.00%1
Mo
0.02-0.5%
0.05-0.30%3
Cu
0.05-0.5%
0.01-0.30%4
Ni
0.05-1.0%
0.01-0.30%4
Sb
0.0002-0.0200%
Not Mentioned
Ca
0.0002-0.0100%
0.0002-0.0050%5
Mg
0.0002-0.0100%
Not Mentioned
REM
0.0002-0.0100%
0.0002-0.010%5
Fe and Impurities
Balance
Balance

1Claim 1
2Implicit from Claim 1
3Claim 2
4Claim 3
5Claim 5

US ‘583 does not teach a coating layer or an alloy coating layer on the surface of the steel sheet, however the examiner submits that providing a coating/alloy layer on the surface of the steel sheet would have been obvious to one of ordinary skill in the art before the effective filing date, as evidenced by Steel Dynamics. Steel Dynamics teaches galvanization for hot-rolled steel products, and that such products are useful in agricultural, automotive, construction, and pipe/tube industries (First Paragraph). Accordingly, one of ordinary skill in the art would have provided the hot-rolled steel sheet of US ‘583 with a galvanic coating, as such galvanized steel products are well-known in the art to afford be applicable in multiple industries, as evidenced by Steel Dynamics, which would afford the inventor a wider available market-share in which to sell their steel product and would have been predictable to one of ordinary skill in the art (see MPEP 2143(F)). Moreover, the examiner notes that it would be reasonably expected for galvanizing/electrogalvanizing to yield a coating across the entire surface of the coated steel 
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 01 March 2022 with respect to the 35 USC 103 rejections of Claims 1-2 have been fully considered but they are not persuasive. 
Applicants present the following arguments:
With respect to argument A, applicants argue:
Yamazake and Irisa fail to teach or suggest Applicant’s claimed CSM value. Applicants argue that CSM is a new variable that can achieve sufficient bulging formability (YR of 0.93 or less), stretch flange formability (λ of 50% or more) and coatability. 
-This is not persuasive because CSM is merely a mathematical relationship between the content of C, Mn, and Si, and both Yamazake and Irisa teach compositions of these three elements that overlap the instantly claimed CSM value, and overlapping/abutting ranges are prima facie obvious. Id., and further that Yamazake and Irisa explicitly teach steels (example E in Yamazake and example O in Irisa) that teach C, Si, and Mn content, and a CSM value that either render obvious or anticipate the presently claimed range. Moreover, First, the examiner notes that these properties are not claimed features of instant Claim 1 and therefore the arguments are not commensurate in scope for the claimed subject matter of Claim 1, and further that 
Yamazake and Irisa teaches broader ranges than that which is instantly claimed and fail to recognize the importance of the CSM value in terms of the aforementioned properties. 
-This is not persuasive because overlapping ranges are by definition prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05). Moreover, both Yamazake and Irisa both teach exemplary steels that possess a CSM value within the instantly specified range (see above).
The CSM value cannot properly be considered a known results-effective variable.
-The examiner is has not presented this as a rationale for the rejections of the current claims, therefore the arguments are moot.

With respect to argument B, applicants argue:
Yamazake and Irisa fail to teach at least one claim limitation related to the coating layer or the alloyed coating layer as recited.
-This is not persuasive because both Yamazake and Irisa teach that galvanizing their respective steel sheets and galvanizing is well-known in the art to yield entire surface coverage on galvanized steels, as evidenced by Mainier (see Figure 4 – even non-uniform galvanized coatings entirely cover the steel that they coat).
Galvanizing or Galvannealed would probably change the microstructure of Yamazake and Irisa such that it would be substantially different from the instantly claimed structure.
-This is not persuasive because Yamazake and Irisa explicitly teach galvanizing their steel sheets and explicitly recite substantially identical microstructures to that which is instantly claimed.  

With respect to argument C, applicants argue:
Evidence of record rebuts the case of prima facie obviousness.
-This is not persuasive because the examiner has provided examples from both Yamazake and Irisa that teach compositions within/abutting the instantly ranges that have a CSM value that falls within the claimed range. Moreover, the examiner notes that generically Irisa, which teaches an overlapping CSM value, also teaches the properties applicant claim CSM value control (hole expandability and yield ratio), within the permissible bounds set by applicants. Therefore, generic steel within of Irisa, even if it did not possess the claimed CSM value, would necessarily possess substantially identical properties said to be controlled by the CSM value (hole expandability and yield ratio).

Response to Amendment
The declaration under 37 CFR 1.132 filed on 01 March 2022 is insufficient to overcome the rejections of Claims 1-2 based upon 35 USC 103 as set forth in the last Office action because: It refer(s) only to the system described in the above referenced application and not to 
Regarding the statements regarding CSM value and broad ranges, the applicant’s declaration recites similar statements to the arguments presented above. The examiner notes that overlapping ranges are by definition prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05). Moreover, the examiner notes that both Yamazake and Irisa both teach exemplary steels that possess a CSM value within the instantly specified range (see above). Further, the examiner notes that generically Irisa, which teaches an overlapping CSM value, also teaches the properties applicant claim CSM value control (hole expandability and yield ratio), within the permissible bounds set by applicants. Therefore, generic steel within of Irisa, even if it did not possess the claimed CSM value, would necessarily possess substantially identical properties said to be controlled by the CSM value (hole expandability and yield ratio).
Regarding the statements regarding the continuity of the coating on the steel sheet and the coating changing the microstructure of the resulting steel, the applicant’s declaration recites similar statements to the arguments presented above. The examiner notes that Yamazake and Irisa teach that galvanizing their respective steel sheets and galvanizing is well-known in the art to yield entire surface coverage on galvanized steels, as evidenced by Mainier (see Figure 4 – even non-uniform galvanized coatings entirely cover the steel that they coat). The examiner further notes Yamazake and Irisa explicitly teach galvanizing their steel sheets and explicitly recite substantially identical microstructures to that which is instantly claimed.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D SCHNEIBLE whose telephone number is (571)272-5291. The examiner can normally be reached 08:30 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN D SCHNEIBLE/Examiner, Art Unit 1784                                                                                                                                                                                                        

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784